Exhibit 10.12

WHITING PETROLEUM CORPORATION

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of [], 20[] by and between Whiting Petroleum Corporation, a Delaware
corporation with its principal offices at Denver, Colorado (the “Company”), and
the executive officer of the Company or one of its affiliates whose signature is
set forth on the signature page hereof (the “Participant”).

W I T N E S S E T H :

WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2013 Equity
Incentive Plan (the “Plan”) to permit shares of the Company’s common stock (the
“Stock”) to be awarded to certain key salaried employees and non-employee
directors of the Company and any affiliate of the Company; and

WHEREAS, the Participant is an executive officer of the Company, and the Company
desires such person to remain in such capacity and to further an opportunity for
his or her stock ownership in the Company in order to increase his or her
proprietary interest in the success of the Company;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.Award of Performance Shares.  Subject to the terms and conditions set forth
herein, the Company hereby awards the Participant the number of shares of Stock
set forth on the signature page hereof as the target number of shares of Stock
subject to this Agreement (the “Target Shares”).

2.Determination of Performance Shares Earned.  The number of shares of Stock
earned (the “Earned Shares”) at the end of the performance period set forth on
Exhibit A (the “Performance Period”) will equal the product of (a) the Target
Shares multiplied by (b) the earned percentage (the “Earned Percentage”) for the
Performance Period, determined as set forth on Exhibit A. 

3.Restrictions; Forfeiture of Unearned Shares.  (a)  Except as otherwise
provided herein, none of the Target Shares may be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated until the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) determines the Earned Percentage and the number of Earned Shares.
 The Committee will make such determination on a date within six weeks following
the end of the Performance Period (the “Release Date”).

(b)If the number of Earned Shares determined by the Committee is greater than
the number of Target Shares, then shares of Stock equal to the excess of the
Earned Shares over the Target Shares will be issued on the Release Date.

(c)If the number of Earned Shares determined by the Committee is fewer than the
number of Target Shares, then shares of Stock equal to the excess of the Target
Shares over the Earned Shares will be forfeited to the Company on the Release
Date.

4.Issuance of Shares.  The Target Shares shall be issued as soon as practicable
in the name of the Participant but shall be held in a segregated account by the
transfer agent of the Company.  Unless forfeited as provided herein, (a) Target
Shares that become Earned Shares following the end of the Performance Period
shall cease to be held in such segregated account and (b) certificates for such
Target Shares and any other Earned Shares shall be delivered, or such shares of
Stock shall be transferred electronically, to the Participant on the Release
Date, and such delivered or transferred shares of Stock shall become free of the
restrictions set forth in Section 3.

5.Transfer After Release Date; Securities Law Restrictions.  Notwithstanding
anything to the contrary herein, the Participant agrees and acknowledges with
respect to any shares of Stock that have not been registered under the
Securities Act of 1933, as amended (the “Act”) (a) he or she will not sell or
otherwise dispose of such Stock except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and (b) a legend will be placed on the certificates, or an
appropriate stop-transfer order shall be entered, for such Stock to such effect.





--------------------------------------------------------------------------------

 

 

 

6.Termination of Employment or Death.  If the Participant’s employment with the
Company (as applicable) is terminated for any reason (including death) prior to
the Release Date, all Stock that has not been earned and released shall be
forfeited to the Company on the date on which such termination of status occurs.

7.Certificate Legend.  In addition to any legends placed on certificates for the
Stock subject to this Agreement under Section 5 hereof, each certificate for
shares of such Stock may bear the following legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE WHITING PETROLEUM CORPORATION 2013
EQUITY INCENTIVE PLAN AND A PERFORMANCE SHARE AWARD AGREEMENT BETWEEN WHITING
PETROLEUM CORPORATION AND THE REGISTERED OWNER HEREOF.  A COPY OF SUCH PLAN AND
SUCH AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF WHITING PETROLEUM
CORPORATION.”

When the restrictions imposed by Section 3 hereof terminate, the Participant
shall be entitled to have the foregoing legend removed from the certificates
representing such Stock that has been earned.

8.Voting Rights; Dividends and Other Distributions.  (a)  While the Target
Shares are subject to restrictions under Section 3 and prior to any forfeiture
thereof, the Participant may exercise full voting rights for the Target Shares
registered in his or her name and held in a segregated account hereunder.  The
Participant shall have no voting rights with respect to any other shares of
Stock subject to this Agreement until such time, if any, as such shares of Stock
have been earned and released.

(b)If any dividends or other distributions are paid or made on shares of Stock
while the restrictions under Section 3 apply and prior to any forfeiture of
Stock subject to this Agreement, then the Participant shall be credited with
dividends, distributions or equivalents (collectively, “Dividends”) on the
shares of Stock subject to this Agreement as if such shares were issued and
outstanding on the payment date; provided that such Dividends shall be subject
to the same terms, conditions, restrictions and risk of forfeiture as the shares
of Stock with respect to which they were credited, and shall be paid at the same
time as, and to the same extent that, the shares of Stock with respect to which
they were credited become Earned Shares and are released.

(c)Subject to the provisions of this Agreement, prior to the forfeiture of the
Target Shares, the Participant shall have all other rights of holders of Stock
with respect to the Target Shares.

9.Tax Withholding.  (a)  It shall be a condition of the obligation of the
Company to issue or release from the segregated account shares of Stock and
Dividends to the Participant, and the Participant agrees, that the Participant
shall pay to the Company upon demand such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income or other taxes incurred by reason of the award of the Stock or
Dividends or as a result of the termination of the restrictions on such Stock or
Dividends hereunder.

(b)The Participant may satisfy the Company’s withholding tax requirements with
respect to shares of Stock by electing to have the Company withhold that number
of shares of Stock otherwise deliverable to the Participant from the segregated
account hereunder or otherwise issuable to the Participant to deliver to the
Company a number of shares of Stock, in each case, having a Fair Market Value
(as defined in the Plan) on the Tax Date (as defined below) equal to the amount
required to be withheld as a result of the termination of the restrictions on or
issuance of such shares of Stock; provided,  however, that the amount to be
withheld in shares of Stock shall not exceed the maximum statutory tax rate
associated with the transaction to the extent required for the Company to avoid
adverse accounting treatment.  The election must be made in writing and must be
delivered to the Company prior to the Tax Date.  If the number of shares of
Stock so determined shall include a fractional share, the Participant shall
deliver cash in lieu of such fractional share.  All elections shall be made in a
form approved by the Committee and shall be subject to disapproval, in whole or
in part, by the Committee.  As used herein, “Tax Date” means the date on which
the Participant must include in his or her gross income for federal income tax
purposes the fair market value of shares of Stock over the purchase price
therefor, if any.

10.Powers of Company Not Affected.  The existence of the Stock subject to this
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combination, subdivision or
reclassification of the Stock or any reorganization, merger, consolidation,
business combination, exchange of shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Stock subject to
this Agreement or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or



--------------------------------------------------------------------------------

 

 

 

otherwise.  Nothing in this Agreement shall confer upon the Participant any
right to continue in the employment of the Company, or interfere with or limit
in any way the right of the Company to terminate the Participant’s employment at
any time.

11.Interpretation by Committee.  The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded shares of Stock.

12.Miscellaneous.  (a)  This Agreement shall be governed and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and to be performed therein between residents thereof.

(b)This Agreement may not be amended or modified except by the written consent
of the parties hereto.

(c)The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

(d)Any notice, filing or delivery hereunder or with respect to shares of Stock
subject to this Agreement shall be given to the Participant at either his or her
usual work location or his or her home address as indicated in the records of
the Company, and shall be given to the Committee or the Company at 1700
Broadway, Suite 2300, Denver, Colorado 80290-2300, Attention:  Corporate
Secretary.  All such notices shall be given by first class mail, postage
prepaid, or by personal delivery.

(e)This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Participant, except that the Participant may not transfer any
interest in any shares of Stock subject to this Agreement prior to the release
of the restrictions imposed by Section 3.

(f)This Agreement is subject in all respects to the terms and conditions of the
Plan.

13.Change of Control.  Notwithstanding any other provision to the contrary
contained in this Agreement, effective upon a Change in Control (as defined in
the Plan) prior to the forfeiture of the Target Shares, the restrictions imposed
upon the Target Shares by Section 3 of this Agreement shall immediately be
deemed to have lapsed and the Release Date shall be deemed to have occurred as
of the date of the Change in Control with respect to such Target Shares.

[Signature page follows]





--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Participant has hereunto affixed his or her
signature, all as of the day and year first set forth above.



﻿

 

WHITING PETROLEUM CORPORATION

 

﻿

 

﻿

 

By:

 

 

 

 

 

﻿

 

﻿

 

Target Shares:

 

 

 

﻿



--------------------------------------------------------------------------------